112 Ga. App. 195 (1965)
144 S.E.2d 460
SCOTT
v.
LEWIS.
41392.
Court of Appeals of Georgia.
Submitted July 7, 1965.
Decided September 8, 1965.
*196 Stanley E. Harris, Jr. for plaintiff in error.
Ralph L. Crawford, contra.
*197 EBERHARDT, Judge.
Under both counts of the petition the seller relies on the validity of the contract for a recovery. There is as a condition precedent to its enforceability, a requirement that the buyer be able to obtain a loan, the terms and conditions of which were not sufficiently specific to be enforceable. There was no provision as to interest rate, terms of repayment, etc. Stanaland v. Stephens, 78 Ga. App. 68 (50 SE2d 258). If the parties to a transaction do not create binding agreements, the courts are powerless to do it for them, or to afford a remedy for a breach. In all substantial particulars this case is similar to Scarborough v. Novak, 92 Ga. App. 488 (88 SE2d 800).
The sustaining of the general demurrer to both counts of the petition was proper.
A different result is not required by Blanton v. Williams, 209 Ga. 16 (70 SE2d 461), where the purchaser, seeking specific performance, offered to pay the entire purchase price in cash, thus effecting a waiver of the loan provision in the contract.
The seller incurred the expense of perfecting title to the property, moving his family, etc., relying upon the terms of a contract, as to which he was charged with knowledge of its invalidity, and of which there was no waiver.
Judgment affirmed. Nichols, P. J., and Pannell, J., concur.